NUMBER 13-11-00114-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                              IN RE REIDIE JACKSON


                        On Petition for Writ of Mandamus


                          MEMORANDUM OPINION
                    Before Justices Garza, Vela and Perkes
                      Memorandum Opinion Per Curiam
       Relator, Reidie Jackson, has filed a petition for writ of mandamus alleging that the

Honorable Ben Hardin, presiding judge of the 23rd Judicial District Court of Matagorda

County, Texas, abused his discretion by rendering an order on January 12, 2001,

dismissing relator’s suit against the State of Texas for want of jurisdiction.

       Having reviewed and fully considered relator’s petition, this Court is of the opinion

that relator has not shown himself entitled to the relief requested and that the petition

should be denied. Accordingly, relator’s petition for writ of mandamus is DENIED.


                                                         PER CURIAM

Delivered and filed the
3rd day of March, 2011.